 


109 HR 3804 IH: Identity Theft Relief Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3804 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mrs. McCarthy introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a 100 percent deduction for expenses related to identity theft. 
 
 
1.Short titleThis Act may be cited as the Identity Theft Relief Act of 2005. 
2.Deduction for expenses related to identity theft 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Expenses related to identity theft 
(a)In generalIn the case of an individual, there shall be allowed as a deduction all the ordinary and necessary expenses paid or incurred during the taxable year, not compensated for by insurance or otherwise, in connection with a qualified identity theft. 
(b)Qualified identity theftFor purposes of this section— 
(1)Qualified identity theftIn the case of an individual, the term qualified identity theft means a fraud committed or attempted using the identifying information of such individual without authority. 
(2)Identifying informationThe term identifying information means any name or number that may be used, alone or in conjunction with any other information, to identify such individual, including— 
(A)a name, social security number, date of birth, official State or government issued driver’s license or identification number, alien registration number, government passport number, or employer or taxpayer identification number, 
(B)unique biometric data, such as fingerprint, voice print, retina or iris image, or other unique physical representation, 
(C)unique electronic identification number, address, or routing code, 
(D)telecommunication identifying information or access device (as defined in section 1029(e) of title 18, United States Code), 
(E)a bank, savings association, credit union, or investment account number, 
(F)a credit card or debit card account number, 
(G)a password, access code, or security code relating to— 
(i)a bank, savings association, credit union, or investment account number, or 
(ii)a credit card or debit card account number, or 
(H)any other unique identifying information.. 
(b)Deduction allowed in computing adjusted gross incomeSubsection (a) of section 62 of such Code is amended by inserting before the last sentence the following new paragraph: 
 
(21)Expenses related to identity theftThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and inserting before such item the following new item: 
 
 
Sec. 224. Expenses related to identity theft. 
(d)Effective dateThe amendments made by this section shall apply to taxable years after December 31, 2005.  
 
